 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDominion Tool & Die Company, Inc. and Internation-al Union, United Automobile, Aerospace andAgricultural Implement Workers of America,(UAW). Case 7-CA-14305March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on August 15, 1977, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,(UAW), herein called the Union, and duly served onDominion Tool & Die Company, Inc., herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint on August 24, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 31,1977, following a Board election in Case 7-RC-13631 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about January 31, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On August 30, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint, andsubmitting affirmative defenses.On September 9, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with attachments, submitting,in effect, that Respondent, in its answer, is attempt-ing to relitigate issues which were or could have beenlitigated in the prior representation proceeding, Case7-RC-13631. Subsequently, on September 22, 1977,the Board issued an order transferring the proceedingI Official notice is taken of the record in the representation proceeding,Case 7-RC-13631, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Senes 8, as amended. SeeLTV Electrosysemns, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 By its answer, Respondent neither admits nor denies that the Union235 NLRB No. 12to the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. On September 26, 1977,Respondent filed a response to the Motion forSummary Judgment and supporting memorandum,essentially reiterating the affirmative defenses raisedin its answer. Respondent thereafter filed a responseto Notice To Show Cause incorporating by referenceits previous response and supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responsesto the Motion for Summary Judgment and Notice ToShow Cause, Respondent admits substantially all ofthe factual allegations of the complaint,2including itsrefusal to recognize and bargain with the Unionwhich had been certified as the collective-bargainingrepresentative of the employees described in thecomplaint. In its affirmative defenses to the com-plaint, as well as in its responses, Respondent attacksthe validity of the Union's certification on groundsrelating to the appropriateness and scope of the unit,its objections to the election, and the HearingOfficer's evidentiary rulings, and requests a furtherhearing. On January 31, 1977, the Board issued aDecision and Certification of Representative inwhich it considered Respondent's objections to anddeterminative challenges in an election held on June18, 1976,3and the Hearing Officer's report. TheBoard, after having reviewed the record in light ofthe exceptions and briefs, adopted the HearingOfficer's findings and recommendations that Re-spondent's objections be overruled, sustained theHearing Officer's evidentiary rulings, and certifiedthe Union, necessarily finding that Respondent didnot raise substantial or material issues warrantingfurther hearing.By its assertions, and more specifically by itsdenials, in whole or in part, of the allegations of thecomplaint and the arguments propounded in itsresponses, Respondent is attempting to relitigate therequested it to bargain since on or about January 31, 1977. However,Respondent admits in its answer that it has refused to bargain with theUnion since on or about January 31, 1977. As Respondent admits that it hasrefused to bargain with the Union since on or about January 31, 1977, wefind that no genuine issue of material fact exists.3 Respondent also neither admits nor denies the appropriateness of theunit set forth in the complaint. The election was conducted pursuant to aStipulation for Certification Upon Consent Election, approved by theRegional Director, in which Respondent agreed to an election in said unit.68 DOMINION TOOL & DIE CO., INC.same issues which it raised in the representationproceeding, Case 7-RC-13631.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, andexisting by virtue of, the laws of the State ofMichigan. At all times material herein, Respondenthas maintained its only office and place of businessat 15736 Sturgeon, Roseville, Michigan. Respondentis, and has been at all times material herein, engagedin the manufacture and processing of dies andrelated products. During the year ending December31, 1976, which period is representative of itsoperations during all times material herein, Respon-dent, in the course and conduct of its businessoperations, manufactured, sold, and distributed at itsRoseville, Michigan, plant, products valued in excessof $500,000, of which products valued in excess of$50,000 were shipped from said plant directly topoints located outside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers of Amer-4 See Pittsburgh Plate Glass Co. v. N.L.R.B.. 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).ica, (UAW), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,including shipping and receiving employees andtool and die makers employed by the Respondentat its facility located at 15736 Sturgeon, Roseville,Michigan, but excluding all office clerical em-ployees, technical employees and guards andsupervisors as defined in the Act.2. The certificationOn June 18, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegional Director for Region 7, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on January 31,1977, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 31, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about January 31, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 31, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practices69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Dominion Tool & Die Company, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees,including shipping and receiving employees and tooland die makers employed by the Respondent at itsfacility located at 15736 Sturgeon, Roseville, Michi-gan, but excluding all office clerical employees,technical employees and guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since January 31, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 31, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Dominion Tool & Die Company, Inc., Roseville,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, (UAW), as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees,including shipping and receiving employees andtool and die makers employed by the Respondentat its facility located at 15736 Sturgeon, Roseville,Michigan, but excluding all office clerical em-ployees, technical employees and guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:70 DOMINION TOOL & DIE CO., INC.(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Roseville, Michigan, plant copies ofthe attached notice marked "Appendix."5Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of America,(UAW), as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees, including shipping and receiving em-ployees and tool and die makers employedby the Respondent at its facility located at15736 Sturgeon, Roseville, Michigan, butexcluding all office clerical employees, tech-nical employees and guards and supervisorsas defined in the Act.DOMINION TOOL & DIECOMPANY, INC.71